Fourth Court of Appeals
                                   San Antonio, Texas

                                          March 5, 2020

                                      No. 04-20-00095-CV

                                      Celestino MACIAS,
                                           Appellant

                                                v.

                                     Remedios BAUTISTA,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI07970
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER

       A copy of appellant’s notice of appeal was filed in this court on February 20, 2020. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that Roy Barrera III file an amended notice of appeal in
compliance with section 51.017(a) within ten days from the date of this order. If appellant fails
to file an amended notice of appeal within the time provided, an order will be issued directing
Mr. Barrera to appear and show cause why he should not be held in contempt for failing to file
the amended notice of appeal. The clerk of this court shall cause a copy of this order to be
served on Mr. Barrera by certified mail, return receipt requested, or give other personal notice of
this order with proof of delivery.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court